Exhibit 10.4

EQUINIX, INC.

2000 DIRECTOR OPTION PLAN

(AS ADOPTED MAY 26, 2000)

(AMENDED AND RESTATED ON JANUARY 1, 2003)

(AMENDED ON DECEMBER 4, 2007 AND JANUARY 31, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1. INTRODUCTION

   1

ARTICLE 2. ADMINISTRATION

   1

2.1

   Committee Composition    1

2.2

   Committee Responsibilities    1

ARTICLE 3. SHARES AVAILABLE FOR GRANTS

   1

3.1

   Basic Limitation    1

3.2

   Additional Shares    1

ARTICLE 4. AUTOMATIC OPTION GRANTS TO NON-EMPLOYEE DIRECTORS

   2

4.1

   Eligibility    2

4.2

   Initial Grants at IPO    2

4.3

   Initial Grants After IPO    2

4.4

   Annual Grants    2

4.5

   Accelerated Exercisability    2

4.6

   Exercise Price    2

4.7

   Term    2

4.8

   Affiliates of Non-Employee Directors    3

4.9

   Stock Option Agreement    3

ARTICLE 5. PAYMENT FOR OPTION SHARES

   3

5.1

   Cash    3

5.2

   Surrender of Stock    3

5.3

   Exercise/Sale    3

5.4

   Other Forms of Payment    3

ARTICLE 6. PROTECTION AGAINST DILUTION

   3

6.1

   Adjustments    3

6.2

   Dissolution or Liquidation    4

6.3

   Reorganizations    4

ARTICLE 7. LIMITATION ON RIGHTS

   4

7.1

   Stockholders’ Rights    4

7.2

   Regulatory Requirements    4

7.3

   Withholding Taxes    4

ARTICLE 8. FUTURE OF THE PLAN

   4

8.1

   Term of the Plan    4

8.2

   Amendment or Termination    5

ARTICLE 9. DEFINITIONS

   5

 

i



--------------------------------------------------------------------------------

EQUINIX, INC.

2000 DIRECTOR OPTION PLAN

ARTICLE 1. INTRODUCTION.

The Plan was adopted by the Board to be effective at the effectiveness of the
IPO. The purpose of the Plan is to promote the long-term success of the Company
and the creation of stockholder value by (a) encouraging Non-Employee Directors
to focus on critical long-range objectives, (b) encouraging the attraction and
retention of Non-Employee Directors with exceptional qualifications and
(c) linking Non-Employee Directors directly to stockholder interests through
increased stock ownership. The Plan seeks to achieve this purpose by providing
for automatic and non-discretionary grants of Options to Non-Employee Directors.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

ARTICLE 2. ADMINISTRATION.

2.1 Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist exclusively of two or more directors of the Company, who
shall be appointed by the Board. In addition, the composition of the Committee
shall satisfy such requirements as the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act.

2.2 Committee Responsibilities. The Committee shall interpret the Plan and make
all decisions relating to the operation of the Plan. The Committee may adopt
such rules or guidelines as it deems appropriate to implement the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons.

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

3.1 Basic Limitation. Shares of Common Stock issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
shares of Common Stock subject to Options granted under the Plan shall not
exceed (a) 200,000 plus (b) the additional shares of Common Stock described in
Section 3.2. The limitations of this Section 3.1 shall be subject to adjustment
pursuant to Article 6.

3.2 Additional Shares. If Options are forfeited or terminate for any other
reason before being exercised, then the shares of Common Stock subject to such
Options shall again become available for the grant of Options under the Plan. On
January 1 of each year, commencing with January 1, 2001 and continuing through
January 1, 2010, the aggregate number of shares of Stock available for purchase
during the life of the Plan shall automatically be increased by 50,000 shares
(subject to adjustment pursuant to Article 6).



--------------------------------------------------------------------------------

ARTICLE 4. AUTOMATIC OPTION GRANTS TO NON-EMPLOYEE DIRECTORS.

4.1 Eligibility. Only Non-Employee Directors shall be eligible for the grant of
Options under the Plan.

4.2 Initial Grants at IPO. Each Non-Employee Director who is a member of the
Board on the date of the IPO shall receive a one-time grant of an Option
covering 40,000 shares of Common Stock (subject to adjustment under Article 6).
Such Option shall be granted on the effective date of the IPO and shall become
exercisable for 25% of the shares upon the optionee’s completion of 12 months of
service from the date of grant and as to the balance of the shares in annual
installments over the three-year period thereafter. A Non-Employee Director who
previously was an Employee or who previously received a stock option grant in
the same year as the IPO shall not receive a grant under this Section 4.2.

4.3 Initial Grants After IPO. Each Non-Employee Director who first becomes a
member of the Board after the date of the IPO shall receive a one-time grant of
an Option covering 7,000 shares of Common Stock (subject to adjustment under
Article 6). Such Option shall be granted on the date when such Non-Employee
Director first joins the Board and shall become exercisable for 25% of the
shares upon the optionee’s completion of 12 months of service from the date of
grant and as to the balance of the shares in annual installments over the
three-year period thereafter. A Non-Employee Director who previously was an
Employee shall not receive a grant under this Section 4.3.

4.4 Annual Grants. Upon the conclusion of each regular annual meeting of the
Company’s stockholders held in the year 2001 or thereafter, each Non-Employee
Director who will continue serving as a member of the Board thereafter shall
receive an Option covering 2,500 shares of Common Stock (subject to adjustment
under Article 6), except that such Option shall not be granted in the calendar
year in which the same Non-Employee Director received the Option described in
Section 4.2 or Section 4.3. Options granted under this Section 4.4 shall become
exercisable in full on the first anniversary of the date of grant. A
Non-Employee Director who previously was an Employee shall be eligible to
receive grants under this Section 4.4.

4.5 Accelerated Exercisability. All Options granted to a Non-Employee Director
under this Article 4 shall also become exercisable in full in the event of a
Change in Control with respect to the Company.

4.6 Exercise Price. The Exercise Price under all Options granted to a
Non-Employee Director under this Article 4 shall be equal to 100% of the Fair
Market Value of a share of Common Stock on the date of grant, payable in one of
the forms described in Article 5.

4.7 Term. All Options granted to a Non-Employee Director under this Article 4
shall terminate on the earliest of (a) the 10th anniversary of the date of
grant, or (b) the date 12 months after the termination of such Non-Employee
Director’s service for any reason.

 

2



--------------------------------------------------------------------------------

4.8 Affiliates of Non-Employee Directors. The Committee may provide that the
Options that otherwise would be granted to a Non-Employee Director under this
Article 4 shall instead be granted to an affiliate of such Non-Employee
Director. Such affiliate shall then be deemed to be a Non-Employee Director for
purposes of the Plan, provided that the service-related vesting and termination
provisions pertaining to the Options shall be applied with regard to the service
of the Non-Employee Director.

4.9 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan.

ARTICLE 5. PAYMENT FOR OPTION SHARES.

5.1 Cash. All or any part of the Exercise Price may be paid in cash or cash
equivalents.

5.2 Surrender of Stock. All or any part of the Exercise Price may be paid by
surrendering, or attesting to the ownership of, shares of Common Stock that are
already owned by the Optionee. Such shares of Common Stock shall be valued at
their Fair Market Value on the date when the new shares of Common Stock are
purchased under the Plan. The Optionee shall not surrender, or attest to the
ownership of, shares of Common Stock in payment of the Exercise Price if such
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to the Option for financial reporting
purposes.

5.3 Exercise/Sale. All or any part of the Exercise Price and any withholding
taxes may be paid by delivering (on a form prescribed by the Company) an
irrevocable direction to a securities broker approved by the Company to sell all
or part of the shares of Common Stock being purchased under the Plan and to
deliver all or part of the sales proceeds to the Company.

5.4 Other Forms of Payment. At the sole discretion of the Committee, all or any
part of the Exercise Price and any withholding taxes may be paid in any other
form that is consistent with applicable laws, regulations and rules.

ARTICLE 6. PROTECTION AGAINST DILUTION.

6.1 Adjustments. In the event of a subdivision of the outstanding shares of
Common Stock, a declaration of a dividend payable in Common Stock or a
combination or consolidation of the outstanding shares of Common Stock (by
reclassification or otherwise) into a lesser number of shares of Common Stock,
corresponding adjustments shall automatically be made in each of the following:
(a) the number of shares of Common Stock available for future grants under
Article 3, (b) the number of Options to be granted to Non-Employee Directors
under Article 4, (c) the number of shares of Common Stock covered by each
outstanding Option and (d) the Exercise Price under each outstanding Option. In
the event of a declaration of an extraordinary dividend payable in a form other
than Common Stock in an amount that has a material effect on the price of shares
of Common Stock, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this
Article 6, an Optionee shall have no rights by reason of any issue by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class.

 

3



--------------------------------------------------------------------------------

6.2 Dissolution or Liquidation. To the extent not previously exercised, Options
shall terminate immediately prior to the dissolution or liquidation of the
Company.

6.3 Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Options shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for (a) the continuation
of the outstanding Options by the Company, if the Company is a surviving
corporation, (b) the assumption of the outstanding Options by the surviving
corporation or its parent or subsidiary, (c) the substitution by the surviving
corporation or its parent or subsidiary of its own options for the outstanding
Options, or (d) settlement of the full value of the outstanding Options in cash
or cash equivalents followed by cancellation of such Options.

ARTICLE 7. LIMITATION ON RIGHTS.

7.1 Stockholders’ Rights. An Optionee shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any shares of Common
Stock covered by his or her Option prior to the time he or she becomes entitled
to receive such shares of Common Stock by filing a notice of exercise and paying
the Exercise Price. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to such time, except as expressly
provided in the Plan.

7.2 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue shares of Common Stock under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of shares of Common Stock pursuant
to any Option prior to the satisfaction of all legal requirements relating to
the issuance of such shares of Common Stock, to their registration,
qualification or listing or to an exemption from registration, qualification or
listing.

7.3 Withholding Taxes. To the extent required by applicable federal, state,
local or foreign law, an Optionee or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan. The Company shall not be
required to issue any shares of Common Stock or make any cash payment under the
Plan until such obligations are satisfied.

ARTICLE 8. FUTURE OF THE PLAN.

8.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
effectiveness of the IPO. The Plan shall remain in effect until it is terminated
under Section 8.2.

 

4



--------------------------------------------------------------------------------

8.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules. No Options shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Option previously granted under the Plan. The Plan was
amended and restated effective January 1, 2003 to reflect partial adjustments
approved by the Board on December 30, 2002 in connection with a reverse stock
split effected on that date.

ARTICLE 9. DEFINITIONS.

9.1 “Board” means the Company’s Board of Directors, as constituted from time to
time.

9.2 “Change in Control” means:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either (i) had been directors
of the Company on the date 24 months prior to the date of the event that may
constitute a Change in Control (the “original directors”) or (ii) were elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the aggregate of the original directors who were still in office at
the time of the election or nomination and the directors whose election or
nomination was previously so approved; or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Subsection (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

9.3 “Code” means the Internal Revenue Code of 1986, as amended.

 

5



--------------------------------------------------------------------------------

9.4 “Committee” means a committee of the Board, as described in Article 2.

9.5 “Common Stock” means the common stock of the Company.

9.6 “Company” means Equinix, Inc., a Delaware corporation.

9.7 “Employee” means a common-law employee of the Company, a Parent or a
Subsidiary.

9.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

9.9 “Exercise Price” means the amount for which one share of Common Stock may be
purchased upon exercise of such Option, as specified in the applicable Stock
Option Agreement.

9.10 “Fair Market Value” means the market price of shares of Common Stock,
determined by the Committee in good faith on such basis as it deems appropriate.
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal. In the case of
options granted on the effectiveness of the IPO, means the price at which one
share of stock is offered to the public. Such determination shall be conclusive
and binding on all persons.

9.11 “IPO” means the initial offering of common stock of the Company to the
public pursuant to a registration statement filed by the Company with the
Securities and Exchange Commission.

9.12 “Non-Employee Director” means a member of the Board who is not an Employee.

9.13 “Option” means an option granted under the Plan and entitling the holder to
purchase shares of Common Stock. Options do not qualify as incentive stock
options described in section 422(b) of the Code.

9.14 “Optionee” means an individual or estate who holds an Option.

9.15 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

9.16 “Plan” means this Equinix, Inc. 2000 Director Option Plan, as amended from
time to time.

9.17 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

 

6



--------------------------------------------------------------------------------

9.18 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

 

7